           Case 1:14-cr-00442-JMF Document 113 Filed 05/18/20 Page 1 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :   14-CR-442-1 (JMF)
                                                                       :
JUAN DIAZ,                                                             :       ORDER
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On May 15, 2020, the Court received the attached letter from Defendant, proceeding pro
se, seeking immediate release in light of the COVID-19 pandemic. Out of an abundance of
caution, the Court concludes that it would be appropriate to appoint counsel for Defendant
pursuant to the Criminal Justice Act (“CJA”). Accordingly, unless and until Defendant objects,
Karloff C. Commissiong— the CJA lawyer on duty today — is appointed to represent Defendant
in connection with the any application relating to COVID-19. Mr. Commissiong shall
immediately contact Defendant by telephone to advise him of this Order and confirm that he is
willing to be so represented (the alternatives being to continue to proceed pro se or to retain
counsel), and shall promptly file a letter indicating whether Defendant consents or objects to
such representation.

       Unless and until the Court orders otherwise, counsel shall file any supplemental papers
on Defendant’s behalf no later than May 26, 2020. The Government shall file any opposition by
June 1, 2020, and Defendant shall file any reply by June 4, 2020.

        SO ORDERED.


Dated: May 18, 2020
       New York, New York
Case 1:14-cr-00442-JMF Document 113 Filed 05/18/20 Page 2 of 5
Case 1:14-cr-00442-JMF Document 113 Filed 05/18/20 Page 3 of 5
Case 1:14-cr-00442-JMF Document 113 Filed 05/18/20 Page 4 of 5
Case 1:14-cr-00442-JMF Document 113 Filed 05/18/20 Page 5 of 5
